966 F.2d 1458
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.MID-SOUTH FOODS, INC., Appelleantv.NATIONWIDE MUTUAL FIRE INSURANCE COMPANY, Appellee.
No. 91-3521EA.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 17, 1992.Filed:  June 8, 1992.

Before RICHARD S. ARNOLD, Chief Judge, FRIEDMAN,* Senior Circuit Judge, and LOKEN, Circuit Judge.
PER CURIAM.


1
This is an insurance case.  The District Court1 decided it on cross-motions for summary judgment.  We affirm.


2
The plaintiff, Mid-South Foods, Inc., owned a restaurant building insured by the defendant, Nationwide Mutual Fire Insurance Company.  The policy provided coverage in the amount of $364,000.00.  After the building burned, the defendant contested its liability, claiming arson, and the parties then settled the case.  Under the settlement, Nationwide paid Mid-South $140,596.37 for the loss of the building.


3
Plaintiff then sued the insurance company for the balance of the policy amount.  Plaintiff claims that Arkanasas's valued-policy law, Ark.  Code. Ann. § 23-88-101 (1987), makes the settlement, which was for less than the face amount of the policy, invalid as against public policy.  Here, however, as the District Court's opinion points out, there was no dispute as to the amount of the loss.  The dispute was on the question of liability.  The facts are clear that there was a good-faith controversy between the parties regarding the origin of the fire.  Accordingly, it was not unlawful for the parties to agree on a settlement in an amount less than the policy's face amount.


4
Substantially for the reasons given in the able opinion of the District Court, we affirm.  See 8th Cir.  R. 47B.



*
 The Hon.  Daniel M. Friedman, Senior United States Circuit Judge for the Federal Circuit, sitting by designation


1
 The Hon.  Susan Webber Wright, United States District Judge for the Eastern and Western Districts of Arkansas